Citation Nr: 0524038	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-23 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to March 
1972.  He died in December 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The appellant filed the current claim in January 2000 for 
service connection for the cause of the veteran's death due 
to exposure to hepatitis C while in service.  The appellant 
claimed that the veteran was exposed to hepatitis C in the 
course of getting tattoos while in service, which in turn 
resulted in cirrhosis of the liver and ultimately led to the 
veteran's death.  

The appellant noted on the claim that the veteran was 
previously married and that his first marriage ended in 
divorce.  The appellant did not provide a copy of a marriage 
certificate to indicate that she was the veteran's spouse.

The veteran's death certificate reflects that he died on 
December 25, 1999.  The immediate cause of death was listed 
as recurrent cirrhosis.  The underlying causes of death were 
listed as recurrent hepatitis C with an onset of 
approximately three years before death and liver transplant 
with an onset of approximately three years before death.  
Hepatorenal syndrome was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  

The appellant submitted several statements from B. Bacon, 
M.D.  In a statement dated in December 1994, Dr. Bacon 
reported that the veteran had cirrhosis due to chronic 
hepatitis C with decompensation of chronic liver disease.  In 
a statement dated in June 2000, Dr. Bacon reported that the 
veteran initially presented to him for treatment of chronic 
hepatitis C with cirrhosis in November 1994.  The veteran 
received a liver transplant in September 1995.  He reported 
that the veteran had a negative history of intravenous drug 
use and no past history of transfusions.  He reported that 
the veteran did have a tattoo placed while he served in the 
Marines in 1970.  Finally, in October 2001, Dr. Bacon opined 
that the veteran contracted hepatitis C from tattoos that he 
had placed while he was in service in 1970.  He reported that 
the veteran may have had a blood transfusion in 1987 but that 
it would have been too short a period of time for him to have 
developed cirrhosis by the time a liver biopsy had been done 
in 1993.  He opined that the veteran's cirrhosis was caused 
by chronic hepatitis C leading to complications of end-stage 
liver disease requiring liver transplantation and that the 
liver disease which followed the liver transplant was 
entirely due to hepatitis C.  Dr. Bacon did not submit 
treatment records beyond those obtained from St. Louis 
University Hospital.

The appellant submitted private treatment reports from St. 
Louis University Hospital dated from November 1994 to January 
1999.  In entries dated in January, February, and October 
1995, the veteran was noted to have a prior history of 
alcohol abuse and intravenous drug use in the 1970s.  

Finally, a statement was submitted from D. Livingston, M.D., 
dated in June 2000.  Dr. Livingston reported that the veteran 
was not a chronic alcoholic.  He reported that the veteran 
had stopped drinking in July 1993 and that his liver disease 
was due to chronic hepatitis C.

In January 2002, the RO requested Dr. Bacon to provide a 
medical opinion regarding the etiology of the veteran's 
hepatitis C and cirrhosis.  His opinion letter dated in June 
2000 referenced the fact that the veteran did not have a 
history of intravenous drug use.  The RO pointed out that the 
medical evidence presented from St. Louis University Hospital 
indicated that the veteran was positive for intravenous drug 
use in the 1970s and that he had a history of alcohol abuse.  
Dr. Bacon did not respond to the RO's request.  

In light of the conflicting evidence, the Board finds that 
another medical opinion should be obtained-one that takes 
into account the entire record.  Accordingly the appellant's 
case is REMANDED to the RO for the following action:

1.  The RO should contact the 
appellant and request that she 
provide evidence that she was the 
spouse of the veteran at the time of 
his death.

2.  The RO should contact the 
appellant and request that she 
identify names, addresses and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who treated the veteran 
for his hepatitis C or cirrhosis.  
After securing the necessary 
releases, the RO should attempt to 
obtain any outstanding treatment 
records not already of record, 
particularly those from Dr. Bacon 
and Dr. Livingston.  

3.  After completion of the above 
action, the RO should arrange for a 
review of the medical records which 
are contained in the veteran's 
claims folder.  The review should be 
accomplished by a physician with 
expertise in liver disease.  The 
physician should provide an opinion 
as to the medical probabilities that 
hepatitis C or cirrhosis is 
traceable to the veteran's period of 
military service.  In formulating an 
opinion, the examiner should 
consider the opinion by Dr. Bacon.  
The examiner should discuss any 
history of alcohol abuse, 
intravenous drug use, transfusion, 
and tattoos.  A complete rationale 
for any opinion expressed, as well 
as a discussion of the medical 
principles involved, should be 
provided.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

